Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4, 5, 7, 9, 10 and 15 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 4, 5, 7, 9, 10 and 15, drawn to a method of treating a subject with periportal/portal liver inflammation comprising administering a cysteamine/cystamine salt in an amount to obtain a systemic plasma level of about 10 to 80 micromoles cysteamine and/or wherein the inflammation is reduced and/or liver function markers are improved in the reply filed on January 27, 2021 is acknowledged.
Applicant’s election without traverse of the species NAFLD with pediatric type II pattern and cystamine salt reading on claims 1, 2, 4, 5, 7, 9, 10 and 15 is acknowledged.
Claims 8 and 17-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 2, 4, 5, 7, 9, 10 and 15 as filed on December 30, 2019 are pending and under consideration to the extent of the elected species, e.g., the species of patient population has NAFLD with pediatric type II pattern and the species of dosage comprises a cysteamine salt.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 30, 2019 and February 2, 2020 were considered.

Drawings
The drawings are objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  See MPEP 608.02 V and 37 CFR 1.84(u).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is too short and is not sufficiently descriptive of the disclosure.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
Paragraph [0001]:  PCT/US2018/039254 was filed June 25, 2018.  
Paragraph [0008]:  Figure 1 should recite “Figure”.
Appropriate correction is required.

The use of trademarks such as Eudragit® (e.g., paragraph [00110]) has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Objections
Claims 1, 2, 4, 9 and 10 are objected to because of the following informalities: 
Claim 1:  “10-80µmol” should recite “10-80 µmol”.
Claims 2 and 4:  “NAFLD” should recite “non-alcoholic fatty liver disease (NAFLD)” as disclosed in paragraph [0003].
Claim 4:  “and” should be inserted before “idiopathic neonatal hepatitis syndrome”.
Claim 9:  “patient comprises” should recite “patient has” or some variation thereof.
Claim 10:  “an ALT level” should recite “the ALT level”, “an ALP level” should recite “the ALP level”, “an AST level” should recite “the AST level”, “a GGT level” should recite “the GGT level” and “a triglyceride level” should recite “the triglyceride level” because antecedent basis for the level is implicit to the recitations of claim 9 from which claim 10 depends.  
Claim 10:  LDL should presumably recite phospholipids as disclosed in paragraph [0056].
Appropriate correction is required.

Applicant is advised that should claim 2 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 2 recites the fatty liver disease.  There is insufficient antecedent basis for this limitation in the claim because claim 1 from which claim 2 depends recites “a disease or disorder associated with periportal/portal liver inflammation”.
	Claim 5 recites GST.  It is unclear what the acronym GST is intended to reference and the specification does not remedy the ambiguity because the only recitation of GST is in paragraph [0006]:

    PNG
    media_image1.png
    151
    725
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 10 recites in the last line “high LDL level is indicative of fatty liver disease” however claim 9 from which claim 10 depends does not recite LDL as a marker in the closed Markush grouping.  Therefore, claim 10 fails to include all of the limitations of claim 9.  Claim 15 is included in this rejection because it depends from claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 9, 10 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dohil et al. ‘532 (WO 2017/087532, published May 26, 2017, filed November 16, 2016 and claiming priority to November 16, 2015, IDS reference filed December 30, 2019).
The applied reference has a common inventor and a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claims 1, 2 and 4
Dohil ‘532 teach treatment of fatty liver disorders such as non-alcoholic fatty liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH) comprising administering compositions comprising cysteamine (title; abstract; claims).  NASH is a disease subset falling under the umbrella of NAFLD and has been characterized by two types, Type 1 and Type 2, which are typically identified in juvenile patients (paragraphs [0041]-[0042]).  The effective amount of cysteamine salt is that which provides a plasma level of about 10 to 80 µmol cysteamine in the patient suffering from fatty liver disease (claims 1 and 2).
Regarding claims 5, 9 and 10
	Dohil ‘532 teach the treatment further comprises measuring one or more markers of liver function (claim 1).  The one more markers of liver function are selected from the group consisting of alanine aminotransferase (ALT), alkaline phosphatase (ALP), aspartate aminotransferase (AST), gamma-glutamyl transpeptidase (GGT) and triglycerides (claim 3).  An ALT level of about 60-150 units/liter is indicative of fatty liver disease (claim 4).
Regarding claims 7 and 15
	Dohil ‘532 teach the treatment further comprises determining if the patient’s BMI is above the 97th percentile for the patient’s age (patient is obese) (claim 1; paragraph [0054]).  In th percentile for the age and weighs less than 65 kg (paragraph [0056]; claim 11)

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7, 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dohil et al. “Enteric coated cysteamine for the treatment of pediatric non-alcoholic fatty liver disease,” Alimentary Pharmacology & Therapeutics 33:1036-1044, 2011, of record, as evidenced by the CDC Growth Chart for Boys, published May 30, 2000 in view of Giorgio et al. “Pediatric non alcoholic fatty liver disease:  old and new concepts on development, progression, metabolic insight and potential treatment targets,” BMC Pediatrics 13:40, 2013.
Dohil teach the administration of cysteamine bitartrate to subjects / children with non-alcoholic fatty liver disease (NAFLD); NAFLD is defined in part by histology with mild or greater portal and/or lobular inflammation (title; abstract; page 1037, rhc, “Screening”).  The screening criteria include serum ALT of 60 IU/L; the mean ALT at baseline and 24 weeks were 120.2 and 55 IU/L, respectively (liver function marker improvement, effective amount administered) (abstract; Figure 1), as required by instant claims 5, 9 and 10.  
	The mean BMI at baseline was 34.5 (obese) (abstract), as required by instant claim 7.  The mean age of the children was 14 years and 10 were male (abstract; page 1038, paragraph bridging columns; Table 1).  As evidenced by the CDC, a 14 year old boy having a BMI of 26 is at the 95th percentile, thus, a 14 year old boy having a BMI of 34.5 falls into a percentile above the 95th, as required by instant claim 15.  The mean body weight at baseline was 91.6 kg, however, the mean baseline weight for “responders” was 86.1 kg and the mean baseline weight for “non-responders” was 101.3 (page 1040, rhc, “Weight and BMI”; page 1042, rhc, 1st full paragraph).  Regarding the weight limit of 65 kg as required by instant claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to administer the cysteamine bitartrate to children having a lower weight than 86.1 kg because Dohil found the cysteamine bitartrate to be more effective for children having a lower weight.  
The mean plasma cysteamine levels at baseline and 24 weeks were 0.14 and 15.5 (page 1038, paragraph bridging columns).
	Dohil do not specifically teach the NAFLD is pediatric type 2 pattern as required by claims 2, 4 and the elected embodiment.
This deficiency is made up for in the teachings of Giorgio.
Giorgio teach there are two prevalent patterns of non-alcoholic steatohepatitis (NASH) in children, the “adult type” and the “pediatric type” in which steatosis is associated with portal inflammation (page 3, paragraph bridging columns; page 1; paragraph bridging columns; page 3, rhc, 2nd full paragraph).  As evidenced by paragraph [0017] of the instant specification, “adult type” is Type 1 while “pediatric type” is Type 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the cysteamine bitartrate of Dohil to children having either “adult type” or the “pediatric type” NASH as taught by Giorgio because cysteamine bitartrate is an effective treatment for pediatric NAFLD.  There would be a reasonable expectation of success because NASH is a species of NAFLD. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 7, 9, 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,263,662, over claims 1-23 of U.S. Patent No. 9,149,448, over claims 1-27 of U.S. Patent No. 9,511,038, over claims 1-20 of U.S. Patent No. 10,307,386, and over claims 1-27 of U.S. Patent No. 10,537,528 in view of Dohil et al. “Enteric coated cysteamine for the treatment of pediatric non-alcoholic fatty liver disease,” Alimentary Pharmacology & Therapeutics 33:1036-1044, 2011, of record, as evidenced by the CDC Growth Chart for Boys, published May 30, 2000 and Giorgio et al. “Pediatric non alcoholic fatty liver disease:  old and new concepts on development, progression, metabolic insight and potential treatment targets,” BMC Pediatrics 13:40, 2013.
	The instant claims are drawn to a method of treating a subject with a disease / NAFLD with pediatric type 2 pattern associated with portal liver inflammation comprising administering a therapeutically effective amount of a cysteamine salt to obtain a systemic plasma level of 10 to 80 µmol and/or to reduce inflammation and/or to improve liver function markers.  The method th percentile and a weight less than 65 kg.
	The ‘662 patent claims are drawn to a method of treating a subject with NAFLD comprising administering a therapeutically effective amount of a cysteamine salt.  The administering may result in a reduction of ALT levels, where normal is 40 iU/L.  The patient may be a child.
	The ‘448 patent claims are drawn to a method of treating a subject with NAFLD comprising administering a therapeutically effective amount of a cysteamine salt.  The administering may result in a reduction of ALT levels, where normal is 40 iU/L.  The patient may be a child.
	The ‘038 patent claims are drawn to a method of treating a subject with NAFLD comprising administering a therapeutically effective amount of a cysteamine salt.  The administering may result in a reduction of ALT levels, where normal is 40 iU/L.  The patient may be a child.
The ‘386 patent claims are drawn to a method of treating a subject with fatty liver disease inclusive of NAFLD comprising administering a therapeutically effective amount of a cysteamine salt.  The administering may result in a reduction of ALT levels, where normal is 40 iU/L.  The patient may be a child.
	The ‘528 patent claims are drawn to a method of treating a subject comprising measuring one or more markers of liver function, determining if the subject’s BMI is above the 97th percentile for the subject’s age, determining if the subject has lobular or portal inflammation and administering a therapeutically effective amount of a cysteamine salt to obtain a plasma level of th percentile and a weight less than 65 kg.  The administering may result in a reduction of ALT levels, where normal is 40 iU/L.  
	The conflicting ‘662, ‘448, ‘038 and 386 patent claims differ from the instant claims with respect to the administration to obese children having NAFLD with pediatric type 2 pattern, however, Dohil teach cysteamine bitartrate is an effective treatment for children having a mean BMI at baseline of 34.5 diagnosed with NAFLD.  Therefore, it would have been obvious to administer cysteamine to such obese children, and in particular to children having a high BMI but with a baseline weight lower than 86.1 because Dohil found obese children of lower weight to respond better to the cysteamine treatment than obese children of higher weight.  And it would have been obvious to administer the cysteamine bitartrate of Dohil to children having either “adult type” or the “pediatric type” NASH as taught by Giorgio because NASH is a species of NAFLD.
The conflicting ‘528 patent claims differ from the instant claims with respect to the pediatric type 2 pattern of NAFLD, however, it would have been obvious to administer cystamine to obese children having to administer the cysteamine bitartrate of Dohil to children having either “adult type” or the “pediatric type” NASH as taught by Giorgio because cysteamine bitartrate is an effective treatment for pediatric NAFLD.  There would be a reasonable expectation of success because NASH is a species of NAFLD. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633